                                                                                     USDC SDNY
                                                                                     DOCUMENT
UNITED STATES DISTRICT COURT                                                         ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                        DOC #:
 -------------------------------------------------------------- X                    DATE FILED: 6/8/2021
 UNITED STATES OF AMERICA,                                      :
                                                                :
                                              Plaintiff,        :
                                                                :           19-CR-804 (VEC)
                            -against-                           :
                                                                :                ORDER
 ZHONGSAN LIU,                                                  :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS the parties are scheduled to appear before the Court for oral argument on the

Defendant’s pretrial motions on June 15, 2021, at 10:30 a.m.;

        IT IS HEREBY ORDERED that the June 15 hearing is rescheduled for June 22, 2021, at

3:00 p.m., in Courtroom 443 of the Thurgood Marshall U.S. Courthouse, 40 Foley Square, New

York, NY 1007.

        IT IS FURTHER ORDERED that the Court’s prior exclusion of time pursuant to 18

U.S.C. § 3161(h)(7)(A), to the extent time is not presently excluded under 18 U.S.C. §

3161(h)(1)(D), is extended to June 22, 2021, because the Court finds that the ends of justice

served by accommodating logistical difficulties caused by the COVID-19 pandemic and the

complexity of this case outweigh the interests of the public and the Defendant in a speedy trial.



SO ORDERED.
                                                                    ________________________
                                                                    _____________________  _ ___
Date: June 8, 2021                                                     VALERIE CAPRONI
                                                                                  CAPRON    NI
      New York, New York                                             United States District Judge
